UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2012 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-182199 Energizer Tennis Inc. (Exact name of registrant as specified in its charter) Nevada 99-0377575 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 3, 219 Bow Road Docklands, London E3 2SJ, United Kingdom (Address of principal executive offices) (Zip Code) +44 0 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yesx No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).x Yeso No As of November 27, 2012, there were 2,000,000 shares of the issuer’s $.001 par value common stock issued and outstanding. 1 TABLE OF CONTENTS PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 PART II Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Energizer Tennis Inc. (A Development Stage Company) Balance Sheets As of October 31, (Unaudited) As of April 30, (Audited) ASSETS CURRENT ASSETS: Cash $ $ Total Current Assets FIXED ASSETS Intangibles- website development, net of accumulated amortization of $870 and $366, respectively. Plant, Property, Equipment, net of accumulated depreciation of $421 and $266, respectively Total Fixed Assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts Payable - Advances from Stockholders - Total Liabilities - ENERGIZER TENNIS INC. STOCKHOLDERS' EQUITY (DEFICIT): Preferred stock, $.001 par value.Authorized 10,000,000 shares, 0 shares issued and outstanding. - - Common stock, $.001 par value.Authorized 100,000,000 shares, 2,000,000 shares issued and outstanding. Additional Paid in Capital Retained (deficit) during development stage ) ) Total Energizer Tennis Inc. Stockholders' Equity ) TOTAL LIABILITIES & EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 3 Energizer Tennis Inc. (A Development Stage Company) Statements of Operations (unaudited) Three Months Ended October 31, Three Months Ended October 31, Six Months Ended October 31, Six Months Ended October 31, June 16, 2011 (inception) through October 31, Revenues Revenues $
